Citation Nr: 0405369	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of sinus headaches, currently rated as 
noncompensable.

2.  Evaluation of right shoulder arthralgia, currently rated 
as 20 percent disabling.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
August 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of the Oakland, California Department of Veterans Affairs 
(VA) Regional Office (RO) which granted service connection 
for sinus headaches and right shoulder arthralgia and 
assigned them noncompensable and 20 percent ratings, 
respectively.

In light of the evidence the veteran sent to the RO in 
November 2003, the RO should clarify with the veteran whether 
he seeks service connection for neck disability and/or an 
increased rating for his service-connected degenerative disc 
disease, L3-4 and L5-S1 with hypertrophic anterior 
osteophytes, unless the RO has already taken action on these 
matters.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on the appellant's 
part.  


REMAND

At the time of the November 2002 VA examination, the veteran 
indicated that sinus headaches occur daily.  In May 2003, the 
veteran indicated that he had more than six non-
incapacitating sinus headaches per year.  It is unclear how 
frequently the veteran has purulent discharge or crusting.

At the time of the November 2002 VA examination, the veteran 
described daily shoulder pain which would last for hours at a 
5/10.  In November 2003, the veteran stated that he had seen 
a VA physician again, due to unbearable shoulder pain, and he 
submitted October to November 2003 VA medical records 
concerning his right shoulder claim.  The record indicates 
that pain is 8/10 and that there is a + rotator cuff sign.  
The veteran indicated that a VA physician is considering 
surgery on his shoulders.  The November 2003 MRI of the right 
shoulder contains an impression of at least a partial 
thickness tear of the supraspinatus tendon, and indicates 
that it might be a small full thickness tear.  It also 
contains an impression of a partial tear of the anterior 
labrum.  This evidence has not been considered in the first 
instance by the RO, and it must be.  Additionally, records of 
treatment which the veteran has received since September 2002 
should be obtained, and a VA examination should be conducted.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should obtain VA medical 
records of treatment which the veteran 
has received for his right shoulder 
since September 2002.  

2.  A VA examination of the veteran's 
sinuses should be conducted.  The 
examiner is to indicate how many non-
incapacitating episodes per year of 
sinusitis characterized by purulent 
discharge or crusting the veteran has.    

3.  A VA examination of the veteran's 
right shoulder should be conducted.  All 
pertinent findings including strength, 
range of motion, and all muscle atrophy 
should be reported in detail.  

4.  The AOJ should consider in the first 
instance all evidence which has been 
received since the March 2003 statement 
of the case.

5.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

